UNITED STATES DISTRICT COURT
WESTERN DISTRICT ()F TEXAS
EL PASO DIVISION

HANATT JAMA,
Plaintiff,

v. EP-lS-CV-00104-FM
WILLIAM JOYCE, ACTING EL PASO
FIELD OFFICE DIRECTOR FOR
ENFORCEMENT AND REMOVAL FOR
IMMIGRATION AND CUSTOMS
ENFORC'EMENT (ICE); DIANNE WITTE,
EL PASO DEPUTY FIELD OFFICE
DIRECTOR FOR DE'I`ENTION FOR ICE;
JOSE A. RENTERIA, OFFICER-IN-
CHARGE OF EL PASO PROCESS]NG
CENTER FOR ICE; DONALD GEORGE,
ASSISTANT OFFICER lN CHARGE OF

EL PASO PROCESSING CENTER FOR
ICE IN THEIR OFFICIAL CAPACITIES,

MWJGM@M@@CM-Em¢m€m€m@@@m@mm=m€m

Defendant.
FINAL .]UDGMENT
In accordance with the “Order Closing Case” [ECF No. 5], the court enters its Final Judgment
pursuant to Federal Rule of Civil Procedure 58 as follows:

1. IT IS HEREBY ORDERED that “Motion for a Temporary Restraining Order and/or
Stay of Removal and Request for Emergency Hearing” [ECF No. 2] is DENIED.

2. The above-captioned cause is DISMISSED AS MOOT.

` 3. All pending motions, if any, are DENIED AS MOOT.
5. The Clerk of the Court is instructed to CLOSE the above-captioned cause.
SO ORDERED.

SIGNED this 2nd day of October, 2018.

ja 6 //>/

FRANK MONTALVO
UNITED sTATES DISTRICT JUDGE

 

 

